Per Curiam.

It is not necessary to consider the question whether the parol evidence introduced by the plaintiff was admissible, for the facts testified do not show, (and perhaps have no tendency to show,) that the defendant was an original promisor or a guarantor. There was no request to him to sign as one or the other, but he put his name on the back of the note to enable the payee to get it discounted at the bank. It is not unusual in business, for a third person to indorse a note before it is indorsed by the payee ; who is to put his name upon it at the time when it is discounted. Here the plaintiffs agreed to take the note if Heard would put his name upon it; which he did, above the name of the defendant; and the plaintiffs must be understood to have taken it as a common indorsed note. The facts do not imply an authority to write a guarantee over the defendant’s name.

JVonsuit made absolute. ■